       Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
IN RE: NATIONAL FOOTBALL LEAGUE                          :                     No. 2:12-md-02323-AB
PLAYERS’ CONCUSSION INJURY                               :
LITIGATION                                               :                               MDL No. 2323
                                                         :
                                                         :                        Hon. Anita B. Brody
                                                         :
THIS DOCUMENT RELATES TO:                                :
                                                         :
ALL ACTIONS                                              :
                                                         :



             BAP ADMINISTRATOR STATUS REPORT – 2nd QUARTER 2021

        1.      The Garretson Resolution Group, Inc. d/b/a Epiq Mass Tort serves as the Baseline

Assessment Program (“BAP”) Administrator (“the Administrator”) for the Settlement program in

the above-captioned action.1 Since its appointment by the Court to serve in this role, the

Administrator has worked diligently with Class Counsel and Counsel for the NFL Parties (“the

Parties”) to meet its responsibilities under the Settlement Agreement. The Administrator submits

this Status Report to provide an update to the Court on the status of the Administrator’s work

implementing the BAP.

Effects of COVID-19 Pandemic

        2.      As a result of the COVID-19 pandemic, the BAP has continued to experience

unusually heavy appointment cancellations by both Qualified BAP Providers and Retired NFL

Football Players. During the 2nd Quarter of 2021, Qualified BAP Providers cancelled 200

appointments scheduled to take place by the end of the quarter, with an additional 149




1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Settlement
Agreement.
       Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 2 of 11




appointments scheduled to take place in that period rejected or cancelled by Retired NFL Football

Players. During that same period, Retired NFL Football Players attended 143 BAP appointments.

        3.       At the time of submission of this report, the Administrator continues to

communicate with Qualified BAP Providers and Retired NFL Football Players with appointments

scheduled during the coming weeks and months to confirm their intention to complete

appointments, to minimize the disruptions associated with appointment cancellations, to prepare

for resumption of affected BAP activities as soon it is feasible to do so, and to assure everyone

associated with the BAP that there will be no negative consequences for appointment cancellations

resulting from COVID-19. The Administrator continues to schedule appointments for later in

2021 to take advantage of any increase in Retired NFL Football Player and Qualified BAP Provider

availability.

        4.       A notable exception to the negative effects of the COVID-19 pandemic has been

the Administrator’s efforts to collect and follow-up on medical records and reports from Qualified

BAP Providers. At the beginning of the pandemic in the 1st quarter of 2020, the Administrator

was in the process of following up with Qualified BAP Providers about mistakes or omissions in

medical records and reports for 538 Retired NFL Football Players, which represented 9.7% of all

Retired NFL Football Players who had attended both BAP exam appointments at the time. As of

July 12, 2021, the Administrator is following up with Qualified BAP Providers about mistakes or

omissions in medical records and reports for 127 Retired NFL Football Players, representing 2.2%

of all Retired NFL Football Players who have attended both BAP exam appointments. (For

additional details, see “Providing Reports from Baseline Assessment Examinations,” starting at

paragraph 14.)




                                                2
       Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 3 of 11




Maintaining the Qualified BAP Provider Network

       5.      In implementing the BAP, the Administrator is responsible for maintaining a

network of Qualified BAP Providers to administer the specified baseline assessment examinations

under the BAP and authorized medical services under the BAP Supplemental Benefits program.

       6.      As of July 12, 2021, the Administrator has contracted with 314 Qualified BAP

Providers in fifty-two metropolitan areas across the United States. The Administrator continues

to diligently enroll Qualified BAP Providers to expand the BAP network wherever necessary to

ensure sufficient depth of coverage and improve program efficiencies. For cities without sufficient

contracted Qualified BAP Providers to fully meet demand, the Administrator continues to seek

alternate arrangements to ensure timely appointments for Retired NFL Football Players. In the

previous quarter, the Administrator accommodated demand for clinical neuropsychology

appointments in cities with limited capacity by bringing Qualified BAP Providers from other cities

with excess provider capacity to administer baseline assessment examinations. Specifically, the

Administrator has utilized this approach in two cities with high concentrations of Retired NFL

Football Players – Dallas and Seattle.

Baseline Assessment Examinations Scheduled and Attended to Date

       7.      The BAP offers a two-part baseline assessment examination, consisting of a clinical

neuropsychology appointment lasting an average of six to eight hours and a basic neurological

examination lasting approximately one hour. The Administrator’s scheduling process is intended

to ensure that Retired NFL Football Players are scheduled at a provider location, date, and time

acceptable and convenient to them. Typically, the Administrator attempts to schedule the clinical

neuropsychology appointment so that it occurs first, and far enough in advance of the neurology

appointment that the clinical neuropsychologist’s report is available for review during the

neurology appointment.
                                                3
       Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 4 of 11




       8.       As of July 12, 2021, the Claims Administrator of the Settlement program

determined that 12,837 Retired NFL Football Players are eligible to participate in the BAP. Of

these 12,837 individuals, the BAP Administrator has received requests to schedule baseline

assessment examinations from 7,446 Retired NFL Football Players directly or through their

attorneys. This represents 58.0% of BAP-eligible Retired NFL Football Players.

       9.       Of the 7,446 Retired NFL Football Players who have requested appointments, the

Administrator has offered one or more appointments with Qualified BAP Providers to 7,429 of

them (99.8%). Retired NFL Football Players who have requested appointments have waited a

median time of 15 days until the Administrator secured and offered a neuropsychology

appointment (consisting of a specific date, time, and location) from a Qualified BAP Provider

neuropsychologist. To ensure the neuropsychology appointment takes place before the neurology

appointment, the Administrator seeks to confirm with the Retired NFL Football Player or his

attorney that the Retired NFL Football Player accepts the offered neuropsychology appointment

before securing a neurology appointment. As a result of these activities, the median time between

the initial offer of a neuropsychology appointment and the initial offer of a neurology appointment

is 69 days. Median time from the initial request until the actual neuropsychology appointment is

107 days; the median time from request until the actual neurology appointment is 190 days. Table

1 summarizes wait times as of July 12, 2021.

                           Table 1. Appointment Scheduling Wait Times
            Metric                                                   Median in Days
            Time from request to offered neuropsychology appointment       15
            Time from offered neuropsychology appointment to offered
                                                                           69
            neurology appointment
            Time from request to neuropsychology appointment date         107
            Time from request to neurology appointment date               190




                                                4
        Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 5 of 11




        10.      As of July 12, 2021, 6,571 Retired NFL Football Players (88.2% of those who have

requested appointments) have attended a total of 12,829 appointments. This number consists of

5,906 Retired NFL Football Players (79.3%) who have attended two or more2 appointments and

665 Retired NFL Football Players (8.9%) who have attended one appointment.

        11.      Of the 7,429 Retired NFL Football Players for whom the Administrator has

scheduled or offered one or more appointments, 6,690 (89.8% of those who have requested

appointments) currently have one or more appointments scheduled (including appointments that

have already taken place). Of the 6,690 Retired NFL Football Players with scheduled

appointments, 6,079 (81.6% of all who have requested) have been scheduled for both

neuropsychology and neurology appointments, and 611 (8.2% of all who have requested) have

been scheduled for one appointment. For the latter group, the Administrator will continue to work

to promptly schedule these Retired NFL Football Players’ second appointments.

        12.      Of the 7,429 Retired NFL Football Players for whom the Administrator has

scheduled or offered one or more appointments, 739 have had at least one appointment scheduled

or offered to them in the past but have not attended any appointments and do not currently have

any upcoming appointments scheduled. Of those 739 Retired NFL Football Players, 103 have had

their requests closed due to lack of interest (after numerous attempts by the Administrator to

schedule appointments on their behalf), while 636 are still active in the scheduling process. These

636 Retired NFL Football Players have had a total of 3,008 rejected, cancelled, or missed

appointments (an average of 4.7 each). Table 2 breaks down the reasons and sources of those

cancellations.




2
 Certain Retired NFL Football Players have attended more than two appointments because they and/or the
Qualified BAP Providers have requested to break up the clinical neuropsychology appointments, which the
Administrator has accommodated.
                                                       5
          Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 6 of 11




                    Table 2. Cancellation Reasons – Players with No Active Appointments
                                                                                    Source 3
             Cancellation Reason
                                                                Player            Provider     Administrator
             Confirmed, then Cancelled                          11.5%               5.3%          0.8%
             Rejected or Withdrawn                              52.5%              19.0%          2.5%
             Missed                                              8.4%               0.0%          0.0%


More than half of these Retired NFL Football Players reside in or near eleven cities – Houston,

Dallas, Los Angeles, Atlanta, Miami, Phoenix, New Orleans, Tampa, Orlando, Washington, DC,

and Charlotte – all of which are among the cities with the highest populations of Retired NFL

Football Players. The median time from request to clinical neuropsychology appointment offered

among Retired NFL Football Players with no active appointments in these cities ranges from five

days in Houston to 42 days in New Orleans, with an average of 16 days. In all such cases, the

Administrator continues to work with Qualified BAP Providers, and Retired NFL Football Players

or their attorneys, to ensure Retired NFL Football Players receive appointments that meet their

preference for location, provider, and schedule, while accommodating the Qualified BAP

Providers’ schedules.

           13.     Finally, 17 (0.2%) Retired NFL Football Players have requested baseline

assessment examinations but have not yet had appointments scheduled or offered to them. Table

3 summarizes Retired NFL Football Players with requests and appointments scheduled through

July 12, 2021.




3
    Note that these percentages may not add up to exactly 100% due to rounding.
                                                          6
          Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 7 of 11




                        Table 3. Summary of Requests and Scheduling Activity to Date

                                                                                  Number         % of
            Status
                                                                                               Requested4
            Players requesting participation in BAP                                7,446        100.0%

                 Players offered one or more appointments                          7,429         99.8%
                     Players with two appointments currently scheduled               6,079       81.6%
                     Players with one appointment currently scheduled                    611      8.2%
                     Players with appointments previously offered but                    636      8.5%
                     none attended or currently scheduled (active)
                     Players with appointments previously offered but                    103      1.4%
                     none attended or currently scheduled (inactive)
                 Players waiting for their first offered appointments               17            0.2%
                                   Note: Indented rows are subsets of rows above.

Providing Reports from Baseline Assessment Examinations

           14.      As part of its efforts to ensure prompt and accurate production of medical records

and reports, the Administrator conducts training sessions and offers guidance materials to each

Qualified BAP Provider. The Administrator is in regular contact with Qualified BAP Providers as

questions or issues arise that may slow the production of medical records and reports. To provide

incentives for Qualified BAP Providers to submit medical records and reports in a timely manner,

the Administrator included a provision in all its Qualified BAP Provider contracts that makes

provider payment contingent on the Qualified BAP Providers submitting such documents.

           15.      Since inception of the BAP, the Administrator has received BAP-generated medical

records and reports from at least one specialist (neurologist or clinical neuropsychologist) for 6,545

Retired NFL Football Players, comprised of reports from both specialists for 5,827 Retired NFL

Football Players, and records from one specialist for 718 Retired NFL Football Players.

           16.      After receiving the medical records and reports, the Administrator reviews them for

accuracy and completion, particularly against the requirements of the Settlement Agreement.


4
    Note that these percentages may not add up to exactly 100% due to rounding.
                                                          7
       Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 8 of 11




       17.    When either the records or reports are incomplete, the Administrator works with

the Qualified BAP Provider to ensure completion. The most common reasons for such follow-ups

with providers include:

                a. Failure to clearly state what, if any, Neurocognitive Impairment level the

                    Retired NFL Football Player qualified for, as defined by the Settlement

                    Agreement;

                b. Omission of references to corroborating evidence, as required for diagnosing

                    Level 1.5 Neurocognitive Impairment or Level 2 Neurocognitive Impairment

                    under the Settlement;

                c. Failure to adequately address test validity and/or functional impairment, two

                    topics required to be reported by clinical neuropsychologists as part of their

                    reports; and

                d. Failure to meet other administrative requirements as articulated in the

                    Clinician's Interpretation Guide promulgated pursuant to Exhibit A-2 of the

                    Settlement Agreement.

       18.    Of the 5,827 Retired NFL Football Players for whom both reports have been

submitted by Qualified BAP Providers, the Administrator has completed its review process for

5,674 and has published (or is in the process of publishing) them to the Retired NFL Football

Player’s online portal. Table 4 shows the status for Retired NFL Football Players whose reports

have been submitted to the Administrator as of July 12, 2021.




                                               8
          Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 9 of 11




                                      Table 4. BAP Report Review Status
                                                                                       % of Players
                                                                                        with Both
      Status                                                                  Number
                                                                                          Appts
                                                                                        Attended 5
      Players who have attended both appointments                      5,906             100.0%
      Players with both reports submitted to the Administrator         5,827              98.7%
             Players with review completed and approved to
                                                                         5,674            96.1%
             publish to portal
             Players with reports awaiting initial review                    0            0.0%
             Players with reports in follow up status with
                                                                           159            2.2%
             Qualified BAP Providers
             Players with reports undergoing review by the
             Appeals Advisory Panel due to conflicting diagnoses
                                                                            26            0.4%
             between Qualified BAP Providers (per the
             Settlement Agreement)
                                Note: Indented rows are subsets of rows above.

           19.     As of July 12, 2021, BAP examinations have resulted in 222 diagnoses of Level 1

Neurocognitive Impairment, 192 diagnoses of Level 1.5 Neurocognitive Impairment, and 124

diagnoses of Level 2 Neurocognitive Impairment, with 5,136 Retired NFL Football Players

receiving no diagnosis.

BAP Supplemental Benefits

           20.     Under the Settlement Agreement, a Retired NFL Football Player diagnosed with

Level 1 Neurocognitive Impairment is eligible to receive BAP Supplemental Benefits related to

the Retired NFL Football Player’s impairment in the form of medical treatment, counseling, and/or

examination by Qualified BAP Providers, including pharmaceuticals if medically appropriate and

prescribed by a Qualified BAP Provider.

           21.     The Settlement Agreement required Class Counsel and Counsel for the NFL

Parties, in consultation with the BAP Administrator, to establish the maximum per-player benefit

under the BAP Supplemental Benefits on the first anniversary of the commencement of the BAP.


5
    Note that these percentages may not add up to exactly 100% due to rounding.
                                                         9
      Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 10 of 11




Accordingly, on June 6, 2018 (the first anniversary of the commencement of the BAP), Class

Counsel and Counsel for the NFL Parties, in consultation with the BAP Administrator, established

a $35,000 maximum per-player benefit under the BAP Supplemental Benefits. As of July 12,

2021, the maximum amount of funds billed for covered services to any one qualifying Settlement

Class Member’s account in the BAP Supplemental Benefits is $16,566.11. As a result, the

Administrator does not currently recommend changing the maximum per-player benefit. The

Administrator will continue to monitor benefits received under the BAP Supplemental Benefits

and will revisit the issue of maximum per-player benefits if one or more players’ expenditures

under the BAP Supplemental Benefits approaches the current maximum.

       22.     Once a Retired NFL Football Player’s diagnosis of Level 1 Neurocognitive

Impairment is finalized, the Administrator contacts the Retired NFL Football Player (or, in the

case of a represented Retired NFL Football Player, his attorney or other legal representative) to

inform him of his eligibility and schedule an orientation. Given that Retired NFL Football Players

eligible for the BAP Supplemental Benefits suffer from moderate cognitive impairment, the

Administrator seeks to include a family member or close friend of the Retired NFL Football Player

during scheduling who can help the Retired NFL Football Player maximize program benefits.

During this orientation, the Administrator outlines the benefits offered and solicits the Retired NFL

Football Player’s choice of a Qualified BAP Provider neurologist to perform an initial

consultation. The purpose of the initial consultation is to review the results of the baseline

assessment examination and determine a treatment and evaluation plan for the Retired NFL

Football Player. Table 5 shows the status of Retired NFL Football Players who have been notified

of their eligibility for participation in the BAP Supplemental Benefits, as of July 12, 2021.




                                                 10
      Case 2:12-md-02323-AB Document 11450 Filed 07/29/21 Page 11 of 11




                        Table 5. BAP Supplemental Benefits Participation Status
       Status                                                                          Number
       Retired Players/Attorneys notified of BAP Supplemental Benefits eligibility 212
              Awaiting attorney response to schedule orientation                         18
              Retired Players in scheduling process for orientations                     13
              Retired Players with upcoming orientations scheduled                        1
              Retired Players with orientation complete                                 180
                      Awaiting provider selection by Retired Player                         61
                      Contracting with selected provider                                     0
                      In process of scheduling initial consultation                         15
                      Initial consultation upcoming                                          2
                      Initial consultation attended/receiving ongoing benefit              102
                              Note: Indented rows are subsets of rows above.

       23.     Finally, during the fourth quarter of 2019, the Administrator initiated a pilot

program to evaluate the feasibility of offering cognitive rehabilitation therapy, a treatment that had

been requested by several Settlement Class Members and their treating Qualified BAP Providers.

This pilot program remains ongoing. As with all other BAP efforts, the progress of this pilot

program has been affected by the COVID-19 pandemic.


                                               Respectfully submitted,

                                               BAP ADMINISTRATOR

                                               By: ______________________________

                                                    Crystal Utley
                                                    Vice President
                                                    Epiq Mass Tort
                                                    9144 Arrowpoint Boulevard, 4th Floor
                                                    Charlotte, NC 28173




                                                 11
